 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11    SCOTT JOHNSON,                                     No. 2:14-cv-02949-MCE-AC
12                       Plaintiff,
13              v.                                       MEMORANDUM AND ORDER
14    BOURBON PROPERTIES, LLC and
      C.A.M. MANAGEMENT, INC.,
15
                         Defendants.
16

17          Through this suit, Plaintiff Scott Johnson sought damages and injunctive relief

18   against Defendants Bourbon Properties, LLC and C.A.M. Management for violations of

19   the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101–12213, as well as

20   California’s Unruh Civil Rights Act, Cal. Civ. Code § 51. Plaintiff had encountered

21   various physical barriers when attempting to access Defendants’ store in Stockton,

22   California. On May 1, 2017, the Court granted Plaintiff’s motion for summary judgment,

23   awarding injunctive relief and $8,000 in statutory damages. ECF No. 36. Judgment in

24   favor of Plaintiff was entered the same day. ECF No. 37. Plaintiff now moves for

25   attorney’s fees, ECF No. 38, and that motion is GRANTED in part. Plaintiff is entitled to

26   $13,557.50 in attorney’s fees and $4,584.65 in litigation expenses.1

27
            1
              Because oral argument would not have been of material assistance, this matter has been
28   submitted on the briefs. E.D. Cal. L.R. 230(g).
                                                        1
 1                                           STANDARD
 2
 3          Both the ADA and Unruh Civil Rights Act permit the prevailing party in disability

 4   access litigation to recover reasonable attorney’s fees and costs. Section 12205 of the

 5   ADA authorizes a court, in its discretion, to “allow the prevailing party, other than the

 6   United States, a reasonable attorney’s fee, including litigation expenses, and costs.”

 7   42 U.S.C. § 12205. “[A] prevailing plaintiff under a statute so worded ‘should ordinarily

 8   recover an attorney’s fee unless special circumstances would render such an award

 9   unjust.’” Barrios v. Cal. Interscholastic Fed’n, 277 F.3d 1128, 1134 (9th Cir. 2002)

10   (quoting Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)). Furthermore, violations of the

11   Unruh Civil Rights Act entitle a plaintiff to “any attorney’s fees that may be determined by

12   the court.” Cal. Civ. Code § 52.

13          “A reasonable fee is that which is ‘sufficient to induce a capable attorney to

14   undertake the representation of a meritorious civil rights case.’” K.M. ex rel. Bright v.

15   Tustin Unified Sch. Dist., 78 F. Supp. 3d 1289, 1297 (C.D. Cal. 2015) (quoting Perdue v.

16   Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)). The court calculates the amount of

17   attorney’s fees by calculating a “lodestar” and “multiplying the number of hours

18   reasonably spent on the litigation by a reasonable hourly rate.” McCown v. City of

19   Fontana Fire Dep't, 565 F.3d 1097, 1102 (9th Cir. 2009). The appropriate number of

20   hours includes all time “reasonably expended in pursuit of the ultimate result achieved in

21   the same manner that an attorney traditionally is compensated by a fee-paying client for

22   all time reasonably expended on a matter.” Hensley, 461 U.S. at 431. However, in

23   calculating the lodestar, “the district court should exclude hours ‘that are excessive,

24   redundant, or otherwise unnecessary.’” McCown, 565 F.3d at 1102 (quoting Hensley,

25   461 U.S. at 434). Although district judges “need not, and should not, become green-

26   eyeshade accountants,” Fox v. Vice, 563 U.S. 826, 838 (2011), the court should provide

27   some indication of how it arrived at its conclusions, see Moreno v. City of Sacramento,

28   ///
                                                    2
 1   534 F.3d 1106, 1111 (9th Cir. 2008) (“When the district court makes its award, it must
 2   explain how it came up with the amount.”).
 3          As a general rule, in determining the lodestar figure, “the court should defer to the
 4   winning lawyer's professional judgment as to how much time he was required to spend
 5   on the case.” Moreno, 534 F.3d at 1112. However, the party seeking an award of
 6   attorney's fees bears the burden of producing documentary evidence demonstrating “the
 7   number of hours spent, and how it determined the hourly rate(s) requested.” McCown,
 8   565 F.3d at 1102. Then the burden shifts to the opposing party to submit evidence
 9   “challenging the accuracy and reasonableness of the hours charged or the facts
10   asserted by the prevailing party in its submitted affidavits.” Ruff v. County of Kings,
11   700 F. Supp. 2d 1225, 1228 (E.D. Cal. 2010).
12          Because the lodestar figure is presumptively reasonable, “a multiplier may be
13   used to adjust the lodestar amount upward or downward only in rare and exceptional
14   cases, supported by both specific evidence on the record and detailed findings by the
15   lower courts that the lodestar amount is unreasonably low or unreasonably high.” Van
16   Gerwen v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (citations

17   omitted).
18
19                                           ANALYSIS
20
21          Plaintiff seeks $22,479.65 in attorney’s fees and costs. Defendants challenge the
22   amount sought on three bases: (1) certain tasks should have been delegated to more
23   junior attorneys, (2) the time taken to conduct certain tasks was excessive, and (3) the
24   hourly rates requested by Plaintiff’s attorneys are unreasonably high. As detailed below,
25   the Court finds the first and second of these challenges unavailing, but agrees that the
26   hourly rate sought for the work of Plaintiff’s attorneys is excessive. Furthermore, the
27   Court’s own review of the records provided by Plaintiff’s attorneys reveals that certain
28   billed tasks are unreasonable.
                                                   3
 1          A.     Reasonable Hours
 2          Defendants contend that the billing is “top heavy.” Defs.’ Opp’n to Mot. for

 3   Attorney’s Fees, ECF No. 39, at 1. Specifically, Defendants claim that Plaintiff’s counsel,

 4   Mark Potter, a partner at the firm which represented Plaintiff, improperly billed hours for

 5   tasks that could have been completed by more junior attorneys. See id. at 1–2.

 6   However, a “district court may not set the fee based on speculation as to how other firms

 7   would have staffed the case.” Moreno, 534 F.3d at 1114. At the same time, though,

 8   Plaintiff agrees that the seven hours he estimated for Potter “to review opposition brief,

 9   draft the reply brief, [and] attend oral argument” for the instant motion, Mot. for Attorney

10   Fees, Ex. 2, ECF No. 38-3, at 3, are excessive, especially given that the matter was

11   submitted without oral argument. See Reply, ECF No. 40, at 4. Accordingly, Potter’s

12   hours are reduced by six, leaving one hour billed for drafting the reply.

13          In addition, the Court finds several other line items billed to Potter to be

14   unreasonable: (1) 0.2 hours for having “instructed assistant to send reminder to client re

15   settlement conference”; (2) 0.2 hours for having “reviewed order re continued settlement

16   conference; instructed staff to notify client”; (3) 0.2 hours for having “instructed assistant

17   to send reminder to client re settlement conference”; (4) 0.2 hours for having “reviewed

18   order re settlement conference”; (5) 0.1 hours for “Reviewed order re lifting stay”; (6) 0.1

19   hours for having “reviewed order continuing hearing of MSJ”; (7) 0.1 hours for having

20   “reviewed order vacating MSJ hearing”; and (8) 0.2 hours for having “instructed staff to

21   contact court clerk re status of MSJ ruling.” Mot. for Attorney Fees, Ex. 2, at 2–3. It is

22   questionable at best to bill for instructing staff to do something as simple as, for example,

23   “send reminder to client re settlement conference,” let alone twelve minutes. The Court

24   finds these billings unreasonable. Moreover, the orders that Potter billed between six to

25   twelve minutes to review are simple minute orders containing at most three sentences.

26   See e.g., Minute Order, ECF No. 18 (lifting a stay of the case); Minute Order, ECF

27   No. 35 (vacating the hearing on Plaintiff’s motion for summary judgment). The Court

28   ///
                                                    4
 1   finds these billings similarly unreasonable, and accordingly reduces Potter’s
 2   compensable hours by 2.1.
 3          Finally, Defendants challenge associate Isabel Masanque for having billed an
 4   hour to read deposition transcripts since “[t]he depositions did not even last for one
 5   hour.” Id. Defendants’ argument is unavailing, however, since the challenged billing
 6   encompasses not merely reading the transcripts, but also reviewing them and taking
 7   notes. See Mot. for Attorney Fees, Ex. 2, at 5. Defendants also fail to provide how long
 8   the depositions took or to otherwise provide a methodology by which Masanque’s billing
 9   could be reduced if the amount of time was unreasonable.
10          B.     Reasonable rates
11          The Court, though, agrees with Defendants that the hourly rate sought by Potter—
12   $350—is excessive. In a similar case in March 2016, involving the same plaintiff and law
13   firm, this Court found Potter’s $350 hourly rate unreasonable. Johnson v. Kamboj LLC,
14   No. 2:14-cv-00561-MCE-AC, 2016 WL 1043719, at *3 (E.D. Cal. Mar. 16, 2016).
15   Instead, the Court found $300 per hour to be reasonable and granted attorney’s fees on
16   that basis. Id. The Court here finds that a reasonable rate for Potter is $325 per hour as

17   the prior award of $300 was determined over a year ago and was based on a survey of
18   cases collected almost two years ago. See id. (citing Johnson v. San, No. 2:15-cv-162-
19   JAM-EFB, 2015 WL 7188245, at *5 (E.D. Cal. Nov. 16, 2015)).

20          Plaintiff also seeks $200 per hour for four associates with between about four and
21   eight years of experience: Isabel Masanque, Teresa Allen, Dennis Price, and Amanda
22   Lockhart. See Decl. of Mark Potter, ECF No. 38-2, ¶¶ 8–11; Mot. for Attorney Fees,
23   Ex. 2, at 5–9. In Kamboj, this Court found rates of $150 for these attorneys reasonable,
24   since “[c]ourts in the Eastern District of California have regularly approved hourly rates
25   of . . . $150–175 for associates” and their experience made rates “at the lower end for
26   associates” appropriate. 2016 WL 1043719, at *3 (alterations in original) (first quoting
27   Estrada v. iYogi, Inc., No. 2:13-cv-01989-WBS-CKD, 2016 WL 310279, at *6 (E.D. Cal.
28   Jan. 26, 2016); then quoting Johnson v. Wayside Prop. Inc., No. 2:13-cv-1610 WBS AC,
                                                   5
 1   2014 WK 6634324, at *8 (E.D. Cal. Nov. 21, 2014)). For similar reasons, the Court finds
 2   hourly rates of $175 reasonable for these attorneys in this case.
 3          Pursuant to the Court’s above modifications, the appropriate lodestar award in
 4   this case is $13,557.50:
 5          Potter:         12.6 x $325 = $4,095
 6          Grace:          4.6 x $250 = $1,150
 7          Masanque:       19.5 x $175 = $3,412.50
 8          Allen:          11.1 x $175 = $1,942.50
 9          Price:          1.3 x $175 = $227.50
10          Lockhart:       15.6 x $175 = $2,730
11          Given the “strong presumption . . . that the lodestar figure represents a
12   reasonable fee,” Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1119 n.4 (9th Cir. 2000)
13   (citation omitted), and since neither Plaintiffs nor Defendants seek a multiplier or
14   reduction to the lodestar, no further adjustment to the lodestar is warranted.
15          C.        Litigation expenses
16          Plaintiff also seeks $4,584.65 in litigation expenses. Defendants challenge only

17   the six hours spent by Gary Waters to conduct a cite survey of Defendants’ property.
18   Defs.’ Opp’n to Mot. for Attorney’s Fees, at 2. Defendants, however, provide no support
19   for their contention that “[c]ustomarily these reports take no more than one hour to

20   prepare,” id., and therefore Defendants’ challenge is rejected. Plaintiff’s requested
21   litigation expenses are reasonable and awarded in full.
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                                   6
 1                                        CONCLUSION
 2
 3         For the reasons provided above, Plaintiff’s Motion for Attorney’s Fees, ECF

 4   No. 38, is GRANTED in part. Defendants shall pay Plaintiff $13,557.50 in attorney’s fees

 5   and $4,584.65 in litigation expenses for a total of $18,142.15. The Clerk of Court is

 6   directed to file an amended Judgment which not only requires Defendants to make the

 7   subject property compliant with the ADA and awards the sum of $8,000 in statutory

 8   damages (as previously adjudged on May 1, 2017) but also requires payment of the

 9   aforementioned fees and expenses of $18,142.15.

10         IT IS SO ORDERED.

11   Dated: March 28, 2019

12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  7
